Citation Nr: 1723997	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  15-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial compensable rating of right fourth finger (dominant) sprain.

2. Entitlement to service connection for a left knee condition.

3. Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1997 to June 2000 and from May 2001 to May 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision and a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The Board notes the Veteran's December 2010 statement which served as a claim for entitlement to service connection for a knee and back disability also served as a notice of disagreement to the October 2010 rating decision of a noncompensable rating for his service-connected finger disability. At the time of the Veteran's statement, VA applied a liberal standard in determining whether a communication constituted a notice of disagreement. According to the regulations at that time, the communication in question needed only at least refer to the rating decision in question and be in terms that could be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review. See 38 C.F.R. § 20.201 (2010); Stokes v. Derwinski, 1 Vet. App. 201, 203; see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2016. A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

I. Records

Initially, the Board notes that the Veteran testified at a September 2016 Board hearing that at or around 2013 he started using VA doctors in Baltimore, Maryland. The record does not contain VA treatment records for the Veteran. The United States Court of Appeals for Veterans Claims has held that VA records which are in existence are constructively of record and the failure of the RO or the Board to consider any such pertinent records might constitute clear and unmistakable error, even though such evidence was not actually in the record assembled for appellate review. Bell v. Derwinski, 2 Vet. App. 611 (1992). Relevant statutory and regulatory provisions also emphasize the importance of obtaining pertinent VA records as part of the duty to assist. See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159 (c)(2). Consequently, the Board concludes that it must remand this case in order to obtain any such records.

II. Left Knee Disability

The Veteran contends that he injured his left knee in service. The Veteran's private medical records show a November 2008 diagnosis of arthralgia of the left knee.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold. Id. Thus, in light of the Veteran's contentions and the record on appeal, a VA examination should be obtained to determine the probable etiology of the Veteran's left knee condition, to include whether the knee condition had an onset in service. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4)(i); McLendon v. Nicholson, supra.

III. Right Fourth Finger

In the September 2016 Board hearing, the Veteran testified that his finger had increased in severity since the Veteran's March 2011 VA examination. Specifically, he has stated that he cannot make a fist with his hand and his finger is stuck in place. The Veteran is competent to report observable symptomatology such as ankylosis; therefore, his reports of an increased in severity of his finger is sufficient to trigger VA's duty to assist and provide new examinations. See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination). Therefore, a new examination to determine the severity of the Veteran's service-connected finger is warranted.

IV. Back Condition

With regard to the Veteran's service connection claim for a back disability, the Board finds that there are conflicting medical opinions as to whether the Veteran's current back disability developed as a result of his service-connected right ankle condition; and therefore requires a supplemental opinion to reconcile the conflicting medical opinions. 

The Veteran underwent a VA back examination in May 2014. The examiner diagnosed the Veteran with lumbar degenerative disc disease with spondylosis. The examiner opined that it is more likely than not that the Veteran's lower back condition is related to his service-connected right ankle condition. The examiner reasoned that Veteran's ankle sprain with instability caused abnormal gait which strained the lower back. An addendum opinion was provided by a VA examiner in December 2014. After reviewing the claims file, the examiner opined that there was no overwhelming evidence to suggest that the Veteran's claimed abnormal gait caused the arthritis in his spine. The examiner implied that the Veteran's obesity caused the Veteran's arthritis of the spine. The examiner also reasoned that the medical records from November 2014 show no signs of ataxia or instability in the Veteran's gait.  

The Board finds that on remand, the Veteran should be afforded a new VA opinion. The VA examiner should reconcile the conflicting medical opinions from the May 2014 VA examiner and the December 2014 VA examiner. Then, the VA examiner should provide an opinion as to whether the Veteran's current back disability was caused or aggravated by his service-connected right and/or left ankle sprain. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain any VA medical records pertaining to the Veteran's right fourth finger, left knee condition, and back disability.

2. Schedule the Veteran for a VA hand, thumb, and fingers examination to assess the current severity of his service-connected right fourth finger sprain. 

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments. To the extent feasible, the examiner should also provide an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. Schedule the Veteran for left knee examination. The examiner should determine whether any current left knee disability is etiologically related to the Veteran's active service or to a service-connected disability. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide an opinion based on the left knee diagnoses of record referenced above regarding:

a. whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability is etiologically related to an in-service injury, disease, or event.

b. whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee condition is (1) proximately due to the Veteran's service-connected right and/or left ankle sprain, or (2) permanently worsened (aggravated) by the Veteran's service-connected right and/or left ankle condition.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. Then, obtain a supplemental opinion from an appropriate VA medical examiner to determine the etiology of the Veteran's claimed low back disability. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record, the examiner should respond to the following:

a. whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar degenerative disc disease with spondylosis had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service.

b. whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current lumbar degenerative disc disease with spondylosis is (1) proximately due to the Veteran's service-connected right and/or left ankle sprain; or (2) permanently worsened (aggravated) by the Veteran's service-connected right and/or left ankle sprain. 

The examiner should also reconcile the conflicting medical opinions of the May 2014 VA examiner and December 2014 VA examiner.

The examiner must provide a complete rationale for any opinion expressed. If the examiner is unable to provide the required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so. If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond. Thereafter, if indicated, the case should be returned to the Board for further appellate action

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


